                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                                )
                                                                Case No.03:21-MJ-0038-MMS
                                                           )
                          Plaintiff,                       )
                                                           )
            vs.                                            )
                                                           )
  Giovanni Javier NAZARIO CALDERON                         )
  Michael Jose SANCHEZ SOTO                                )            Jan 26 2021
                                                           )
                           Defendant.                      )



  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

        I, Andrew E Grow, Jr., United States Postal Inspector (“USPIS”), being duly sworn,

 depose and state that:

 I.     BACKGROUND AND EXPERIENCE OF AFFIANT

       1.         I am a United States Postal Inspector, assigned to investigate the unlawful

transportation of contraband, including Title 21 controlled substances, through the United

States Mail.

       2.         I have been a Postal Inspector since July 2016 and I am currently assigned to

the Seattle Division, specifically to the Anchorage Domicile, which is responsible for

investigation of control substance law violations involving the United States mail.

       3.         As part of my duties as a U.S. Postal Inspector, I investigate drug trafficking

organizations, including their smuggling routes and the techniques that they use for transporting

controlled substances such as marijuana, cocaine, methamphetamine, and heroin. My duties

include investigating drug trafficking organizations, interviewing witnesses, victims and



         Case 3:21-mj-00038-MMS Document 1-1 Filed 01/26/21 Page 1 of 7
                                                                   Jan 26 2021


suspects, identifying people involved, developing probable cause for cases, handling and

processing various types of evidence, and assembling cases for prosecution. I have conducted

and/or participated in numerous investigations relating to the use, possession, manufacture, and

trafficking of controlled substances, and I have become familiar with devices, paraphernalia,

techniques, and practices used by people engaged in the use, possession, manufacture, and

trafficking of controlled substances. I have also conducted and/or participated in investigations

which have resulted in the seizure of marijuana, cocaine hydrochloride, opium, heroin,

methamphetamine, MDMA (ecstasy), prescription medications, firearms, cellular phones,

surveillance systems, cameras, memory cards, computers, documents, money, and precious

metals. I have also conducted numerous interviews of people involved in the use, possession,

manufacture, and trafficking of controlled substances which have added to my knowledge of the

illegal drug culture that exists in Alaska.

II.     PURPOSE OF AFFIDAVIT

         This Affidavit is presented in support of a criminal complaint and request for the issuance

of arrest warrant against and for Giovanni Javier NAZARIO CALDERON and Michael Jose

SANCHEZ SOTO for whom I submit there is probable cause to believe that they conspired with

one another and other parties known and unknown to knowingly and intentionally possess with

the intent to distribute 500 or more grams of cocaine powder, in violation of Title 21 United States

Code, Section 846, 841(a)(1) and (b)(1)(B). I have not set forth in this affidavit all of the facts

and sources of information of which I am familiar that support my assertion of probable cause.


 III.     PROBABLE CAUSE STATEMENT

         1.     On January 20, 2021, United States Postal Inspectors identified two Priority Mail

      parcels shipped from Puerto Rico to Anchorage, AK as being suspicious.




          Case 3:21-mj-00038-MMS Document 1-1 Filed 01/26/21 Page 2 of 7
                                                                 Jan 26 2021



                     a.   Priority Mail Parcel 9505 5128 7252 1020 5475 23 was addressed

                          to “Cristopher Pena, 2411 Bentzen Circle apt B-22, Anchorage,

                          AK. 99517” from “Jose Casa Blanca, Urb. Villa Fontana Calle Via

                          7 #201, 00983.” (Herein referred to as the Subject Parcel 1)

                     b.   Priority Mail Parcel 9505 5114 1626 1020 3071 16 addressed to

                          “Mike Soto, 1508 W 43Rd Ave. #11, Anchorage, Ak 99503” from

                          “Angel Torres, Calle llouervas 805, PR 00907.” (hereinafter

                          referred to as the Subject Parcel 2)

   2.      On January 23, 2021, Postal Inspectors located the Subject Parcels 1 and 2 at the

Anchorage Processing and Distribution Center (P&DC).

   3.      On January 23, 2021, Federal Search Warrants were granted by the Honorable

Matthew M. Scoble, US Magistrate Judge for both Subject Parcels. The contents of both

Subject Parcels were similar.

                     a. Subject Parcel 1 was searched pursuant to the warrant that same day

                          and was found to contain approximately 539 gross grams of a

                          chalky white substance which field tested positive for cocaine that

                          were wrapped in multiple layers of vacuum sealed bags, saran wrap,

                          dryer sheets, and cleaning wipes. This packaging was placed inside

                          of a manila envelope then placed inside of a Vaultz Cash Box. The

                          Vaultz Cash Box was lined with carbon paper and the manila

                          envelope was covered in packing peanuts. The Vaultz Cash Box

                          was locked and wrapped in multiple layers of saran wrap, dryer

                          sheets, and bubble wrap then wrapped in brown paper and placed




     Case 3:21-mj-00038-MMS Document 1-1 Filed 01/26/21 Page 3 of 7
                                                              Jan 26 2021


                         inside of the Subject Parcel, padded with packing peanuts.

                     b. Subject Parcel 2 was searched pursuant to the warrant that same day

                         and was found to contain approximately 510 gross grams of a

                         chalky white substance which field tested positive for cocaine that

                         were wrapped in multiple layers of vacuum sealed bags, saran wrap,

                         dryer sheets, and cleaning wipes. This packaging was placed inside

                         of a manila envelope then placed inside of a Vaultz Cash Box. The

                         Vaultz Cash Box was lined with carbon paper and the manila

                         envelope was covered in packing peanuts. The Vaultz Cash Box

                         was locked and wrapped in multiple layers of saran wrap, dryer

                         sheets, and bubble wrap then wrapped in brown paper and placed

                         inside of the Subject Parcel, padded with packing peanuts.

   4.      On January 24, 2021 a Federal Order for the Installation and Monitoring of an

Electronic Alerting and Tracking Device was subsequently granted for both Subject Parcels

by the Honorable Matthew M Scoble, US Magistrate Judge.

   5.      On January 25, 2021 the US Postal Inspectors installed alerting and tracking

devices pursuant to the court’s orders, in both Subject Parcels. A representative sample of the

original suspected cocaine was included within the Vaultz Cash Box inside of both Subject

Parcels and the contents of the Subject Parcels were repackaged. Later that same day, U.S.

Postal Inspectors, Anchorage Police Department, Alaska State Troopers and Drug

Enforcement Administration executed a controlled delivery of both Subject Parcels.

   6.      Subject Parcel 1 was delivered at 12:27 PM at the recipient address, 1508 W 43rd

Ave. #11, Anchorage, AK 99503. A United States Postal Inspector (USPI) posed as a United




     Case 3:21-mj-00038-MMS Document 1-1 Filed 01/26/21 Page 4 of 7
                                                                 Jan 26 2021




States Postal Service (USPS) mail carrier, and delivered the Subject Parcel to the recipient

address. The USPI was approached by a male known to investigators as Michael Jose

SANCHEZ SOTO, who showed identification indicating it was he, SANCHEZ SOTO, and

he asked for Subject Parcel 2. SANCHEZ SOTO received Subject Parcel 2. SANCHEZ

SOTO entered a dark blue Scion TC, bearing Alaska license plate JCP-740, with Subject

Parcel 2.

    7.      SANCHEZ SOTO immediately drove to 2411 Bentzen Circle, where he drove

through the parking lot and left the area. Investigators know that Giovanni Javier NAZARIO

CALDERON resides at 2411 Bentzen Circle Apt. B-34 and Subject Parcel 1 was addressed

to Apartment B-22. NAZARIO CALDERON’s vehicle was not present in the lot at the time.

SANCHEZ SOTO then drove to his residence, at 1055 W 27th Ave, Anchorage, AK 99503

and parked in the rear of the lot. Investigators know SOTO resides at this residence in

Apartment 317.

    8.      Subject Parcel 1 was delivered at 12:45 PM to the recipient address, 2411 Bentzen

Circle Apt. B-22, Anchorage, AK 99517. A United States Postal Inspector posed as a USPS

mail carrier, and delivered Subject Parcel 1 to the recipient address. USPI was approached

by a male, who showed identification and asked for Subject Parcel 1. The male then took

Subject Parcel 1 into NAZARIO CALDERON’s residence, 2411 Bentzen Circle Apt. B-34,

Anchorage, AK 99517.

    9.      At approximately 1:21 PM, the installed alerting and tracking devices indicated

that Subject Parcel 1 had been opened and was located inside of 2411 Bentzen Circle Apt. B-

34, Anchorage, AK 99517. Investigators then entered the residence pursuant to the Federal

Order to retrieve Subject Parcel 1 and its contents. Investigators knocked and loudly




     Case 3:21-mj-00038-MMS Document 1-1 Filed 01/26/21 Page 5 of 7
                                                             Jan 26 2021



announced loudly police presence and confronted NAZARIO CALDERON and the male

who retrieved Subject Parcel 1 at the front door. Both were taken into custody.

    10.     Inside the residence, investigators observed Subject Parcel 1 opened in the living

room, the VAULTZ Cash Box was located under the couch in the living room, and the GPS

monitoring device with the representative sample was located in NAZARIO CALDERON’s

master bedroom closet. The monitoring device which emitted the break-tone was recovered

in its original position inside of the Subject Parcel.

    11.     NAZARIO CALDERON’s hands bore evidence that he handled the internal

contents of Subject Parcel 1.

    12.     Officers held the residence, pending a Federal Search Warrant, which was

obtained and executed that same day at 2411 Bentzen Circle Apt. B-34, Anchorage, AK

99517. As a result of a federal search warrant, financial receipts, multiple cellphones, one

handgun, bulk United States currency consistent with narcotics traffickers, money counter,

packaging material consistent with narcotics traffickers who utilize the USPS, and suspected

cocaine was seized or photographed from the residence.

    13.     At the time the federal search warrant was being conducted, SANCHEZ SOTO

left his residence, 1055 W 27th Ave Apt 317, Anchorage, AK, with Subject Parcel 2 in his

vehicle and again drove directly to 2411 Bentzen Circle, Anchorage, AK. SANCHEZ SOTO

was taken into custody in front of 2411 Bentzen Circle Apt. B-34, Anchorage, AK 99517.

Subject Parcel 2 was located inside of the vehicle. When asked, SANCHEZ SOTO told

investigators there was a gun in the vehicle.

    14.    That same day, a Federal Search Warrant was obtained and executed on

SANCHEZ SOTO’s residence; 1055 W 27th Ave Apt 317, Anchorage, AK.




     Case 3:21-mj-00038-MMS Document 1-1 Filed 01/26/21 Page 6 of 7
                                                                 Jan 26 2021

         15.    As a result of the federal search warrant,
                                                        t, one stol
                                                               stolen handgun, one AK-47 pistol

     with loaded magazines, packaging material consistent with narcotics traffickers who utilize

     the USPS, scales consistent with narcotics trafficking, cutting agents and suspected cocaine

     was seized or photographed from the residence.

         16.    Based on the above information, I submit that there is probable cause to believe

     that Giovanni Javier NAZARIO CALDERON and Michael Jose SANCHEZ SOTO were

     acting in a coordinated effort as part of an agreement between each other and others known

     and unknown to possess with intent to distribute 500 grams or more of cocaine, which is a

     violation of 21 U.S.C §§ 846 and 841(b)(1)(B), a felony drug trafficking offense.




                                                      Respectfully submitted,



                                                      __________________________
                                                         ___________
                                                      Andrew
                                                          rew E. Grow, Jr.
                                                      Postal Inspector, USPIS
                                                      Anchorage Domicile


SubscribedSubscribed
            and sworn pursuant
                        and sworn to to before me
Fed. R. Crim.
           onP.January
                 4.1 and26,
                         41(d)(3)
                            21 on: ________________


         ____________________________________
           ____
             _ ____
                 _______________
                              _ ___
         UNITED
          NITTED
              ED STATES
                 ST
                 S TA
                    AT TE
                        ES MAGISTRATE
                              MAG
                              MAA     JUDGE




          Case 3:21-mj-00038-MMS Document 1-1 Filed 01/26/21 Page 7 of 7
